Citation Nr: 1717556	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-14 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lung disability due to asbestos [claimed as asbestosis, chronic obstructive pulmonary disease (COPD), and mesothelioma].
 
2.  Entitlement to service connection for chronic diffuse interstitial pulmonary fibrosis and platelike atelectasis or early pleural and pulmonary scarring at the base of the left lung.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a June 2008 rating decision by the Portland, Oregon, VA RO.   The Veteran requested a hearing and appeared before the undersigned Veterans Law Judge (VLJ) in March 2011.  A copy of the hearing transcript has been associated with the claims file.

In August 2012, the Board issued a decision and remand on these matters.  These issues were again remanded in November 2014 and May 2016 for further development, which has since been conducted.


FINDING OF FACT

The most probative evidence of record does not show a lung or pulmonary disorder of any kind to be etiologically related to a disease, injury, or event in service, to include in-service exposure to asbestos.	


CONCLUSION OF LAW

A lung or pulmonary disorder of any kind (including asbestosis, chronic obstructive pulmonary disease (COPD), mesothelioma, chronic diffuse interstitial pulmonary fibrosis and platelike atelectasis, and early pleural and pulmonary scarring at the base of the left lung) was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION
	
I. VA's Duties to Notify and Assist

After a review of the entire record, the Board has determined that VA's duties to notify and assist have been satisfied.  Specifically, VA's duty to notify was satisfied by a March 2008 letter.  

With regard to VA's duty to assist, the claims file contains all relevant documents including his service treatment/personnel records, his VA treatment records, and lay statements from the Veteran and his representative.  The claims file reflects that the Veteran receives Social Security Administration (SSA) disability benefits.  However, the Veteran has never indicated that SSA records are relevant to this claim.  As such, a remand to obtain such records is not necessary.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  Adequate attempts were made to obtain all identified, relevant records.

The Veteran was afforded a VA examination in May 2015.  In September and December 2016, addendum opinions were provided.  The examiners reviewed the claims file, examined the Veteran, and noted his assertions.  The Board finds this examination report and addendum opinions, combined, to be adequate because they contain sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Having reviewed the Veteran's hearing transcript, the Board finds that the undersigned VLJ has complied with 38 C.F.R. § 3.103(c)(2) and the principles espoused in Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).


II. Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304) were initially provided to the Veteran in the 2009 Statement of the Case and were again provided in multiple Supplemental Statements of the Case.  Since the Veteran has had adequate notice of the pertinent laws, they will not be repeated here.

The Veteran is seeking entitlement to service connection for a lung disability due to in-service asbestos exposure  (claimed as asbestosis, COPD, and mesothelioma) and for chronic diffuse interstitial pulmonary fibrosis and platelike atelectasis or early pleural and pulmonary scarring at the base of the left lung.  At the March 2011 hearing, the Veteran testified that he had discussed his COPD with his doctor and his doctor told him that it was likely related to his history of asbestos exposure.  

A review of the Veteran's service treatment records reveals that he complained that his lungs hurt and he was diagnosed with a viral upper respiratory infection in July 1973.  A May 1976 Report of Medical Examination revealed a normal clinical evaluation of the lungs and chest.  A May 1976 chest x-ray report revealed no significant abnormalities.  On a May 1976 Report of Medical History, the Veteran denied shortness of breath, asthma, and pain or pressure in the chest.  

In-service exposure to asbestos has already been discussed and conceded in the May 2016 Board remand.

The Veteran's VA treatment records have documented COPD and chronic diffuse interstitial pulmonary fibrosis and platelike atelectasis or early pleural and pulmonary scarring at the base of the left lung.  See VA chest x-ray report, March 2008.  The Veteran's VA treatment records have also documented an extensive history of tobacco use.  Specifically, a June 2003 VA treatment record noted that the Veteran had smoked for 39 years.

In May 2015, the Veteran underwent a VA examination, at which he was diagnosed with COPD.  Upon review of the claims file and examination of the Veteran, the VA examiner concluded that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran did not have current asbestos lung disease, and there was nothing in the service treatment records to support the onset of COPD during service.  The examiner found that the mild COPD was not due to asbestos exposure but was more likely due to smoking.

In May 2016, the Board remanded this issue for an addendum opinion on the basis that the examiner failed to discuss the March 4, 2008, chest x-ray report, which noted the Veteran as having some degree of COPD and chronic diffuse interstitial pulmonary fibrosis and platelike atelectasis or early pleural and pulmonary scarring at the base of the left lung, and the examiner failed to note that asbestos exposure had been conceded.

In September 2016, an addendum medical opinion was provided, in which a VA examiner determined that the Veteran's COPD is less likely than not secondary to in-service exposure to asbestosis.  She further determined that his COPD is at least as likely as not secondary to long-standing history of smoking.  In rendering this opinion, the examiner reviewed the pertinent evidence and noted that the Veteran had been diagnosed with COPD by PFTs and other diagnostic testing.  The Veteran did not carry a diagnosis of and had never been assigned a diagnosis of asbestosis.  His CT scans of the chest had been reviewed by a lung cancer screening group, including a pulmonologist thoracic surgeon and radiologist, and no diagnosis of asbestosis was assigned.  The examiner concluded by noting that extensive workup for pulmonary conditions does not indicate a diagnosis of asbestosis-related lung disease.  

In December 2016, the same examiner who provided the September 2016 opinion provided another addendum opinion taking into consideration a November 2016 CT scan of the chest.  The examiner essentially found that there is no indication of a diagnosis of asbestosis-related lung disease or asbestosis made by the pulmonary specialist who have been following the Veteran at the Portland VA Medical Center (VAMC).  She again found that COPD is more likely than not related to the Veteran's long-standing history of smoking.  COPD is not due to asbestos exposure during his time in service.  She also discussed the March 2008 chest x-ray.  Specifically, she noted that there is no indication that interstitial pulmonary fibrosis was present on any other film but the chest x-ray from March 4, 2008.  CT scan of the chest is the gold standard for determination of interstitial lung disease, and a May 2008 CT scan with contrast done following the chest x-ray of March 2008 indicated no interstitial lung disease.  The examiner stated that this ruled out the finding of interstitial pulmonary fibrosis as a diagnosed pulmonary condition in this case.  She further found that, given the many CT scans that the Veteran has undergone as part of lung cancer surveillance (3 in 2016 alone), there is no indication for another CT scan to be performed as part of this evaluation.

The Board acknowledges that the Veteran's in-service duties involved activities which could have exposed him to asbestos.  However, there is no medical evidence of record reflecting that the Veteran's currently diagnosed lung disability resulted from or is related in any way to his military service, including that asbestos exposure.  While the Veteran was noted as having a viral upper respiratory infection in July 1973, there is no evidence that this complaint was anything more than acute and transitory, as there is no other indication that the Veteran had a chronic respiratory or pulmonary disorder during service or for several years after discharge, or that this isolated complaint in service is in any way related to a current pulmonary disorder of any kind.  As noted, the  May 1976 Report of Medical Examination revealed a normal clinical evaluation of the lungs and chest, and the Veteran denied any pertinent symptoms on the May 1976 Report of Medical History.  

Additionally, the Board notes that the December 2016 VA examiner considered whether the Veteran had an asbestos-related disability and specifically found that the Veteran had COPD most likely related to his history of smoking and not to asbestos.  There is no medical evidence to the contrary.  While the Veteran testified that a treating physician told him that his current disability was related to in-service asbestos exposure, this is not reflected in any medical evidence of record.  

The Board acknowledges that a March 2008 VA chest x-ray report revealed chronic diffuse interstitial pulmonary fibrosis, and interstitial pulmonary fibrosis.  While the December 2016 VA examiner took this into consideration, she ultimately ruled out this finding, as a May 2008 CT scan indicated no interstitial lung disease and CT scans are the "gold standard" for such a determination.  In short, the December 2016 VA examiner found the May 2008 CT scan (and subsequent CT scans) to be more probative than the March 2008 chest x-ray in determining whether the Veteran actually has fibrosis/interstitial lung disease.  

The VA examiner in 2016, along with the extensive pulmonary follow-ups at the VA Medical Center, have not determined that the Veteran has any asbestos-related lung condition or asbestosis.  The medical professional who provided the September 2016/December 2016 VA opinions reviewed the pertinent medical evidence and offered opinions with supporting explanation as to why, in her medical judgment, the Veteran's lung disability is not related to service.  Again, there is no medical evidence of record to the contrary relating a pulmonary or lung disease of any kind to anything other than tobacco use.  


The Board notes the Veteran's assertions that he has a lung disability related to asbestos exposure during his military service.  With regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, the Veteran's complaints as to duration of symptoms are certainly capable of lay observation.  However, the Board finds that the cause of any currently diagnosed lung or pulmonary disability is not capable of lay observation, as the Veteran does not have medical training in pulmonary diseases.  This is especially true in this case where sophisticated diagnostic testing is needed to determine whether there is any evidence of asbestos-related lung disorders.  As such, the Veteran's opinion is afforded little weight in the analysis of whether a nexus between his current lung disability and his service exists.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for service connection for a lung disability of any  kind, to include asbestosis, COPD, mesothelioma, and chronic diffuse interstitial pulmonary fibrosis and platelike atelectasis or early pleural and pulmonary scarring at the base of the left lung, and the benefit-of-the-doubt rule is not for application.  







[Continued on Next Page]


ORDER

Entitlement to service connection for a lung disability due to asbestos (claimed as asbestosis, COPD, and mesothelioma) is denied.
 
Entitlement to service connection for chronic diffuse interstitial pulmonary fibrosis and platelike atelectasis or early pleural and pulmonary scarring at the base of the left lung is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


